DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election without traverse of Species I, Figs. 1-7, in reply filed 9/6/2022. In the present application: claims 1, 2, 4-7, 11, 16-18, and 20 are pending in the application; claims 3, 8, 10, and 12-14 are canceled; and claims 9, 15, and 19 are withdrawn due to being drawn to an unelected species. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is first member in claim 1, which has structural support in the specification in paragraph [0008] stating, “The first member is a rail that provides rigidity to the retractor when the retractor is in the radially-expanded configuration. The retractor includes the first member.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Smith et al. (US Pub No. 2017/0105726) hereinafter Smith.
In regard to claim 1, Smith discloses (Original) A system, comprising: a retractor (Figs. 2-3, stabilizing anchor 270 via petals 260) movable between a radially-collapsed configuration and a radially-expanded configuration ([0043]); a retraction tool (Fig. 2 anchor 220) having a tissue-engaging element (Fig. 11B anchor 1120) and an anchor-engaging element (Fig. 11B distal end 1118); and a first member (Fig. 3 tube 111, [0047] tube 111 may fixedly attach to a section of wire 222 and to target tissue anchor 220. Using a portion of wire 222 that is positioned at the proximal end of overtube 112 and manipulable by an operator, the operator may position tube 111 exterior to overtube 112 near target tissue 130 and/or within the field of view of delivery device 100 (as described in further detail below with respect to FIGS. 11A-C).) configured to form a releasable coupling with the anchor-engaging element (Fig. 11B distal end 1118) at each of a plurality of spaced apart positions ([0047] “the operator may position tube 111 exterior to overtube 112 near target tissue 130 and/or within the field of view of delivery device 100 (as described in further detail below with respect to FIGS. 11A-C).”) .  
In regard to claim 2, Smith discloses the system of claim 1, further including an overtube (Fig. 3 overtube 112) having a lumen configured to receive an endoscope (Fig. 3 device 100), wherein the retractor (Figs. 2-3, stabilizing anchor 270 via petals 260) is disposed at or adjacent to a distal end (Fig. 3 near reference number 221) of the overtube (Fig. 3 overtube 112).  
In regard to claim 4, Smith discloses the system of claim 1, wherein the retractor (Figs. 2-3, stabilizing anchor 270 via petals 260) includes the first member (Fig. 3 tube 111) .  
In regard to claim 5, Smith discloses the system of claim 1, wherein the plurality of spaced apart positions are longitudinally spaced apart positions (the operator can move the tube in the longitudinal direction, [0047] “the operator may position tube 111 exterior to overtube 112 near target tissue 130 and/or within the field of view of delivery device 100 (as described in further detail below with respect to FIGS. 11A-C).”).
In regard to claim 6, Smith discloses the system of claim 1, wherein the plurality of spaced apart positions include radially spaced apart positions (the operator can move the tube in the longitudinal direction and in the radial direction because anchor 1120 unfolds radially ([0047] “the operator may position tube 111 exterior to overtube 112 near target tissue 130 and/or within the field of view of delivery device 100 (as described in further detail below with respect to FIGS. 11A-C).”).  
In regard to claim 7, Smith discloses the system of claim 1, wherein the retraction tool (Fig. 2 anchor 220) includes an elastic tether (wire 221 [0048] “Wire 221 may be used as an additional tether for stabilizing the anchor…”) coupling the tissue-engaging element with the anchor-engaging element (Fig. 11B distal end 1118).  
In regard to claim 11, Smith discloses the system of claim 1, wherein the first member (Fig. 3 tube 111) is adapted to hold a sliding position (when the first member slides the anchor 220 moves, which also moves distal end 1118, [0047] tube 111 may fixedly attach to a section of wire 222 and to target tissue anchor 220. Using a portion of wire 222 that is positioned at the proximal end of overtube 112 and manipulable by an operator, the operator may position tube 111 exterior to overtube 112 near target tissue 130 and/or within the field of view of delivery device 100 (as described in further detail below with respect to FIGS. 11A-C).) of the anchor-engaging element (Fig. 11B distal end 1118).  
In regard to claim 16, Smith discloses a system (Fig. 2), comprising: an overtube (Fig. 3 overtube 112) having a lumen configured to receive an endoscope (Fig. 3 device 100); a retractor (Figs. 2-3, stabilizing anchor 270 via petals 260) at or adjacent to a distal end (Fig. 2 near reference numeral 220)  of the overtube (Fig. 3 overtube 112), the retractor (Figs. 2-3, stabilizing anchor 270 via petals 260) being movable between a radially-collapsed configuration and a radially-expanded configuration ([0043]); and a tool (Fig. 7 device 700) having a shaft (Fig. 7B spiral loop 720, [0060] “…spiral loop 720 pierces at least a proximal portion of the target tissue as described further with respect to FIGS. 11A-C)”) and a tissue-engaging element (Fig. 11B distal end 1118) coupled to a distal end (Fig. 11 C) of the shaft (Fig. 7B spiral loop 720) by a tether (Fig. 7B apparatus 728, [0060]) wherein the distal end (Fig. 11 C) of the shaft (Fig. 7B spiral loop 720) is sloped relative to a proximal end (Fig. 11C the anchor 1120 is curled toward reference number 1124) of the shaft (Fig. 7B spiral loop 720).
In regard to claim 17, Smith discloses the system of claim 16, wherein the tether (Fig. 7B apparatus 728) is an elastic tether ([0060] “…the spring (e.g. apparatus 728) may bias dock 722 and target tissue anchor 720 away from delivery device 700.”).  
In regard to claim 18, Smith discloses a method of treating a patient (abstract), the method comprising: radially expanding a retractor (Figs. 2-3, stabilizing anchor 270) while the retractor (Figs. 2-3, stabilizing anchor 270) is adjacent to a target area in a body lumen (Fig. 2 target tissue 130) of the patient ([0034]); grasping tissue (Fig. 3) with a tissue-engaging element (Fig. 11B distal end 1118) of a retraction tool (Fig. 2 anchor 220); andPage 3 of 6Appl. No. 16/533,059Reply to Office Action of July 5, 2022 tensioning the tissue (Fig. 2 target tissue 130) by securing an anchor-engaging element (Fig. 11B distal end 1118), coupled to the tissue- engaging element (Fig. 11B anchor 1120), to a first anchor element  (Fig. 2 one of the petals 260) of a plurality of spaced apart anchor elements (Fig. 2 petals 260). 
In regard to claim 20, Smith discloses the method of claim 18, wherein, before the radially expanding step, the method includes: positioning a distal end (Fig. 1 near reference number 220) of an endoscope (Fig. 2 endoscope 100) adjacent to the target area in the body lumen (Fig. 2 target tissue 130); and extending an overtube (Fig. 2 overtube 112) including the retractor (Figs. 2-3, stabilizing anchor 270) over the endoscope (Fig. 2 endoscope 100) so that the retractor (Figs. 2-3, stabilizing anchor 270) is adjacent to the target area (Fig. 2 target tissue 130).

Conclusion
The prior art made of record below and not relied upon is considered pertinent to applicant’s disclosure because both disclose a system having a movable retractor, a retraction tool, and anchor-engaging element: 
Piskun et al US Pub No. 2013/0274553; and 
Bonutti et al US Patent Number 5,197,971.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795